DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments
Claims 6, 8, and 9 are canceled.
Claims 1, 5, 7, and 10-11 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayazaki (US 2004/0065814 A1).
In claim 1, Mayazaki discloses a measuring device installed in a moving object (Fig. 1 and Fig. 2) comprising: a measuring unit (Fig. 2) that performs a scan (Par. 4, “scanning”) by emitting an electromagnetic wave (Par. 4, “electromagnetic waves”) and receiving the electromagnetic wave reflected by a reflection object (Par. 4, “reflected waves received by the receiving means”); and a control unit that controls the measuring unit (Fig. 2, 21)), wherein the control unit determines whether or not a speed of the moving object is equal to or higher than a predetermined speed (Par. 53 “speed of the own vehicle be 60 km/h or faster”), and determines a scan range in a second scan to be 
In claim 2, Mayazaki further discloses wherein the control unit determines an emission direction (Figs 9-11) that satisfies a predetermined condition for the electromagnetic wave based on the received signal in the first scan, and determines the scan range in the second scan based on the determined emission direction (Par. 31).
In claim 3, Mayazaki discloses all of claim 2. Mayazaki further discloses wherein, among emission directions of the electromagnetic wave in the first scan, the control unit determines a center of the scan range in a height direction in the second scan based on (Figs. 9-11, Fig. 12, s51): an emission direction in which an elapsed time between when the measuring unit emits the electromagnetic wave and when the measuring unit receives the electromagnetic wave reflected by the reflection object is closest to a predetermined time (See claim 5); or an emission direction in which the elapsed time is included in a predetermined range from the predetermined time (Par. 31).
In claim 4, Mayazaki discloses all of claim 2. Mayazaki further discloses wherein the control unit performs: computing a distance to the reflection object based on the received signal of the measuring unit (Par. 29), and determining, among emission directions of the electromagnetic wave in the first scan, the center of the scan range in a height direction in the second scan based on (Par. 31): an emission direction in which 
In claim 5, Mayazaki further discloses wherein the measuring unit performs the scan in a height direction (Figs 9-11).
In claim 7, Mayazaki further discloses wherein the control unit determines the predetermined condition based on a speed of the moving object (Par. 52-53).
In claim 10, Mayazaki discloses a control (Fig. 2, 21) method for controlling  a measuring device (Fig. 2) installed in a moving object (Fig. 1) using a computer (Fig. 2), comprising: causing the measuring device to perform a scan (Par. 4, “scanning”) by emitting an electromagnetic wave (Par. 4, “electromagnetic waves”)  and receiving the electromagnetic wave reflected by a reflection object (Par. 4, “reflected waves received by the receiving means”); determines whether or not a speed of the moving object is equal to or higher than a predetermined speed (Par. 53 “speed of the own vehicle be 60 km/h or faster”); and determining a scan range in a second scan to be performed after a first scan based on a received signal of the measuring device in the first scan by the measuring device (Fig. 7-1 and 7-2, see steps 23-30, 37, then follow no [3] to steps 23-24).
In claim 11, Mayazaki further discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method according to claim 10 (Par. 12 “memory device”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOMATANI M et al. US 20060274299 A1 On-vehicle`s distance  
NATSUME T et al. US 20050219506 A1 Object detection device for use in vehicle has recognition range switching unit which shifts set recognition range to new recognition range when vehicle speed detected by speed sensor is slower than predetermined speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/13/2022